                 Case 2:20-cv-00921-MHT-JTA Document 2 Filed 11/10/20 Page 1 of 5


                                                                                                                                   Page 1 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs(Long Form)                 L:rtr.::      ;,7.:r-11
                                                                                                                                     V 11---Li



                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                                                                                        NOV 1 0 2020

ey_ Jgrfilq                                                         Auf))                                                   CLERK
                         Plaintiff/Petitioner                                                                       U.S. DISTRICT COURT
                                                                                      Civil Action No.              MIDDLE DIST. OF ALA.
4000q10( ,r,v          Defenaant/Respondent
                                                  p-2 P
        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                       (Long Form)


 Affidavit in Support of the Application                                    Instructions

 I am a plaintiff or petitioner in this case and declare                   Complete all questions in this application and then sign it.
 that I am unable to pay the costs of these proceedings                    Do not leave any blanks: if the answer to a question is "0,"
 and that I am entitled to the relief requested. I declare                 "none," or "not applicable (N/A)," write that response. If
 under penalty of perjury that the information below is                    you need more space to answer a question or to explain your
 true and understand that a false statement may result in                  answer, attach a separate sheet of paper identified with your
 a dismissal of my claims.                                                 name, your case's docket number, and the question number.

 Signed:                                                                    Date:


1.        For both you and your spouse estimate the average amount of money received from each of the following
          sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
          semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
          for taxes or otherwise.
                      Income source                                   Average monthly income               Income amount expected
                                                                      amount during the past 12                  next month
                                                                              months
                                                                        You            Spouse                 You             Spouse
Employment

Self-employment
                                                                 $ o= 0°     $ 0Do $o 0c:
                                                                                        $ f9-      DO
                                                                 $noc, $o 00 $z). Do m--i, e
Income from real property (such as rental income)
                                                                 $020                   $ V;00 $ 0-00
                                                                                                    - $0 - 67
                                                                                                            0
Interest and dividends
                                                                 $ 0,00                 $0-00             $0, be $0SO
Gifts

Alimony
                                                                 $ n 0c$ 4.. oo s o _OD '0
                                           t                     $0.00                  $ 10`. ° 64 $0ti          DO$
                                                                                                                    0 .
                                                                                                                      ''e,0
Child support                              li
                                                                 $5
                                                                  i '- ° C2             $ a Or
                                                                                             , $ )
                                                                                               ( e 1 Of,$
                                                                                                        /el-jan
                 Case 2:20-cv-00921-MHT-JTA Document 2 Filed 11/10/20 Page 2 of 5


                                                                                                                                    Page 2 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs(Long Form)

Retirement (such as social security, pensions, annuities,
insurance)
                                                                 $    6 otr) $ 000 $0069 .c)                                 $      y063
Disability (such as social security, insurance payments)         $           ..
                                                                     a.r)
                                                                        . $ 0,00 $ 0 oo $e, or,
Unemployment payments
                                                                 $ o.                            „---
                                                                          09. $ 0..00 $®,®0 $o _60,
Public-assistance (such as welfare)

Other (speciffi:
                                                                 $0•t Cla                $a 00                $
                                                                                                              6    0(9 $c
                                                                                                                        )`5)
                                                                 $O t00 $ OzL                             IO (
                                                                                                             $ 9-00 $                 °C<
                                                                 $               0.00 $                   0.00 $       0.00 $           0.00
                                 Total monthly income:

2.        List your employment history for the past two years, most recent employer first.(Gross monthly pay is before taxes or
          other deductions.)

Em lo er                            Address                                                      Dates of employment             Gross
                                                                                                                              monthly pay
                                                                                                                             $ 67     Da
     13 y i9                                                                                         /17g
                                     :4
                                      74/4
/1//g-                                                                                           4/ //
                                                                                                     44 —                    $ O.- 0 r)
                                                                                                                                         ••••••.-




          List your spouses empYoyment history for the past two years, most recent employer first.(Gross monthly pay is before
          taxes or other deductions.)

Employer                            Address                                                      Dates of emp oyment             Gross


     i                                           fi-
                                                 //         (9.00
                                                            ~,®,                                                             $
                                                                                                                              monthly pay




4.
     /           14----                       4,,/ //q-- /v,
          How much cash do you and your spouse have? $
                                                                                                                             $(,_ 0 C9



          Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution                         Type of account                                    Amount you have            Amount your
                                                                                                                             spouse has
                                                                                        $                               $    4, t"0
                                                                                                           e215,
     421/1/4

                                                    74
                                                                                        $      ,/' 0 C)              $ 0,06
                     Aft                               I   r
                                                               I A-- $ ® ‘                                         i $ 0,0a
If you are a prisoner, you must attach a statem t certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last sixlmonths in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
                 Case 2:20-cv-00921-MHT-JTA Document 2 Filed 11/10/20 Page 3 of 5


                                                                                                                                   Page 3 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs(Long Form)

5.        List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
          household furnishings.
                                                     Assets owned by you or your spouse


Home (value)                                                                                                 $     0, Oa
Other real estate (Value)
                                                                                                             $             Od'
                                                                                                                   0
Motor vehicle #1 (Value)                                                                                     $     0


                 Make and year:

                 Model:

                 Registration #:

Motor vehicle #2(Value)                                                                                      $     C2   cr_9

                 Make and year:

                 Model:

                 Registration #:

Other assets (Value)
                                                                                                             $ t   )1   • I DI

Other assets (Value)
                                                                                                             $° °              r)
6.        State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse                          Amount owed to you                               Amount owed to your spouse
money
                                              $                                                   $
                                                             (90e9                                           n #C)
                                                                                                                 0
               A//10---
                                              $               O.                                  $
                                                                (90                                         0. 04
          4/4
                                              $                                                   $
         IV                                                  (9.00                                          (2. 0(9

7.        St     the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only)                                      Relationship                                          Age
                  Case 2:20-cv-00921-MHT-JTA Document 2 Filed 11/10/20 Page 4 of 5


                                                                                                                                Page 4 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs(Long Form)

8.        Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
          spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
          monthly rate.
                                                                                                                You       Your spouse

Rent or home-mortgage payment(including lot rentedfor m le home)
        Are real estate taxes included? 71 Yes                                                            $           $
        ls property insurance included? 17 Yes        No                                                      0,00        e9. C7(5)

Utilities (electricity, heatingfuel, water, sewer, and telephone)
                                                                                                          $/,,0       $ 0• CD      6
Home maintenance (repairs and upkeep)
                                                                                                          $0 (9
                                                                                                              0       $0.6-C
                                                                                                                           --34
                                                                                                                             C9
Food
                                                                                                          $0   06 $ Z, 09
Clothing                                                                                                  SO.or)
                                                                                                                      $0            10
Laundry and dry-cleaning
                                                                                                          $C2., 60    $0      05
Medical and dental expenses
                                                                                                          0
                                                                                                          $ •   on $(7. 0a
Transportation (not including motor vehicle payments)
                                                                                                          0
                                                                                                          $  (7) 0 $fr,- 00
Recreation, entertainment, newspapers, magazines, etc.                                                    $Z7,6-
                                                                                                               (
                                                                                                               29 $ .0', e'
Insurance (not deductedfrom wages or included in mortgage payments)

          Homeowner's or renter's:                                                                        $ Q. 0(9    $ Oe aC)

          Life:
                                                                                                          $0"i(C, $ 49 -         19
                                                                                                                                  0
          Health:
                                                                                                          0
                                                                                                          $ •0(I $.4..            0
          Motor vehicle:
                                                                                                          $   c52-c7r) $ t9- 0/3
          Other:
Taxes (not deductedfrom wages or included in mortgage payments)(speci.&):
                                                                                                          $.- 630 $(9
                                                                                                          $')' OD $0 OD
Installment payments

          Motor vehicle:                                                                                  $0.n9       $   606
          Credit card (name):                                                                             $
                                                                                                              n
                                                                                                              I 00 $0..'0
          Department store (name):                                                                        $0• t:)0$0,On

          Other:                                                                                          $e2r OD $0, Oro

Alimony, maintenance, and support paid to others                                                          $0_    pp   $o o6
                 Case 2:20-cv-00921-MHT-JTA Document 2 Filed 11/10/20 Page 5 of 5


                                                                                                                               Page 5 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs(Long Form)

Regular expenses for operation of business, profession, or farm (attach detailed
statement)                                                                                                $4&
                                                                                                            ‘  0
                                                                                                             ? g       $0
                                                                                                                        , .c9g
Other opeco9:                                                                                             $
                                                                                                           (9.AO       $04._   e20
                                                                                                          $        0.00 $         0.00
                                                                      Total monthly expenses:

9.        Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
          next 12 months?
          CI Yes                         If yes, describe on an attached sheet.

10.       Have you spent — or wi              ou be spending — any money for expenses or attorney fees in conjunction with this
          lawsuit? El Yes
          If yes, how much? $                           n9 or
11.       Provide any other information that will help explain why you cannot pay the costs of these proceedings.
              ✓
                       q194                            /                 irk oF rrqad
                                                       hct                r2z2 c_cv
                                                                                  , 31
12.       Identify the city and state of your legal residence.

             5a f)-1q                      /0             el1-
          Your daytime phone number:                         —23       Li-                         - (7,6
          Your age:                    Your years ofschooling:
